          Case 5:19-cv-00834-DAE Document 68 Filed 01/19/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

       MALIBU MEDIA, LLC,
       Plaintiff,
                                                   CIVIL ACTION NO. 5-19-CV-00834-DAE
       vs.

       JOHN DOE,
       Defendant.


DEFENDANT JOHN DOE’S REPLY TO PLANTIFF’S RESPONSE TO DEFENDANT’S
       RENEWED MOTION FOR PARTIAL SUMMARY JUDGMENT

I. Introduction

       To withstand a summary judgment motion, the nonmovant must “make a showing

sufficient to establish the existence of an element essential to that party's case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 321 (1986).

Plaintiff Malibu Media, Inc. (“Malibu”) has not done this. In fact, here is the sum of Malibu’s

showing in opposition to Doe’s motion for summary judgment on no copyright infringement:

       1. An IP address and alleged pieces of films downloaded over BitTorrent that Doe’s

             expert and recent court decisions agree cannot show copyright infringement.

       2. As the source of that IP address and those pieces of films, the declaration of Tobias

             Fiser, who (a) works for a company Malibu distrusts; (b) Malibu never disclosed as a

             testifying expert; and (c) bases his statements on hearsay.

       3. Doe last used BitTorrent many years before the start of the alleged infringement period.

       4. Speculation about “sub-genres” of adult films, profiling infringers, and open networks.

Simply put, this comes nowhere near showing a genuine issue of material fact over lack of

infringement. Even Malibu admits its evidence is at best “circumstantial.” [Dkt. 66 p. 6].
         Case 5:19-cv-00834-DAE Document 68 Filed 01/19/21 Page 2 of 7




       In the end, no reasonable jury could find for Malibu on its copyright infringement claim or

on Doe’s non-infringement counterclaim. And for that reason, the Court should grant Doe’s motion

for partial summary judgment on both claims.

II. The Court should disregard Malibu’s use of the Fiser Declaration because it is
    inadmissible on the infringement issues.

       Doe objects to Malibu’s use of Tobias Fiser’s declaration (“Fiser Declaration”) under Fed.

R. Civ. P. 56(c)(2) because it is inadmissible as to Malibu’s burden on copyright infringement. 1 A

nonmovant “must respond to an adequate motion for summary judgment with admissible

evidence.” Duplantis v. Shell Offshore, Inc., 948 F.2d 187, 191 (5th Cir. 1991) (citing Adickes v.

S.H. Kress & Co., 398 U.S. 144, 159 n. 19 (1970)). But there are several reasons the Court should

bar Malibu’s use of the Fiser Declaration as inadmissible for Malibu’s infringement burden.

       Malibu never disclosed Fiser as an expert. Malibu argues that the Fiser Declaration

creates fact disputes over technical BitTorrent issues. [Dkt. 66 pp. 6-7] And it also suggests fact

disputes exist because Doe’s expert Glenn Bard refutes Fiser’s declaration. [Id. p. 7]. In effect,

Malibu is trying to sneak in Fiser’s declaration as expert testimony.

       But that is improper because Malibu disclosed no expert under Fed. R. Civ. 26(a)(2), let

alone disclosed Fiser as one. And Malibu does not dispute this. [See, e.g., Dkt. 59, Doe Mtn. for

Summ. J. p . 2-3]. On that basis alone, the Court should sustain Doe’s objection and bar Malibu’s

use of the Fiser Declaration for its burden on copyright infringement.

       The Fiser Declaration relies on hearsay. Fiser, an employee of Malibu’s longtime

consultant IPP International (“IPP”), states that he got the accused IP address from IPP’s forensic



1
  Nothing bars Doe from offering the Fiser declaration, for example, to support Doe’s abuse of
process and harmful access counterclaims. For example, it is not hearsay if Doe offers the
declaration against Malibu. Fed. R. Evid. 801(d)(2). And it was proper for Doe’s expert to consider
the Fiser Declaration in forming his opinions. Fed. R. Evid. 703


                                                     2
          Case 5:19-cv-00834-DAE Document 68 Filed 01/19/21 Page 3 of 7




activity logs and that IPP’s software “downloaded” various information. [Dkt. 66-1 P-

Resp_Renew_MSJ092 ¶ 9]. But both the activity logs and download records are hearsay because

they are out of court statements Fiser asserts to establish a fact. Fed. R. Evid. 801(c). To this end,

Malibu offers no evidence showing this information was IPP’s regular business records. See Fed.

R. Evid. 803(6). This is another reason to bar Malibu’s use of the Fiser Declaration.

       The Fiser Declaration is otherwise unreliable. Fiser attached none of the logs or other

data he references to his declaration. Nor did Malibu produce it in discovery. And Fiser fails to

identify or explain the “software” he used to generate data. What is more, the date on Fiser’s

declaration is at best ambiguous.[ P-Resp_Renew_MSJ093] On top of this all, Malibu testified

that it does not trust IPP. [Id. _MSJ135 Tr. 140:13-23; see also _MSJ162 Tr. 246:8-247:17].

       Simply put, the Court should reject the Fiser Declaration as unreliable and inadmissible.

III. Nothing in the Fiser Declaration creates a genuine fact issue.

       Even if the Court considers the Fiser Declaration, it shows no genuine fact issues because

the IP address and “pieces” of films Fiser describes cannot prove infringement. [Dkt. 59 pp. 5, 7-

10]. As Doe’s expert testifies, an IP address and pieces of information simply are not enough to

identify a specific BitTorrent user. [Dkt. 59-1 App. 5-9 ¶¶ 21-34]. And this tracks what several

recent court decisions have held. E.g., Malibu Media, LLC v. Doe, No. 13 C 6312, 2016 U.S. Dist.

LEXIS 14798 at *19, n. 5 (N.D. Ill. Feb. 8, 2016); Malibu Media LLC v. Duncan, No. 4:19-CV-

02314, 2020 U.S. Dist. LEXIS 20905 at *5, 10-15 (S.D. Tex. Feb. 4, 2020).

IV. None of Malibu’s other evidence and conjecture creates a fact issue.

   A. Doe’s testimony shows there are no factual disputes.

       Doe’s repeated testimony shows there is no factual dispute over Doe’s lack of access and

copying. [Dkt. 59 p. 8]. Nothing Malibu offers changes this, including Malibu painting Doe as “an




                                                      3
          Case 5:19-cv-00834-DAE Document 68 Filed 01/19/21 Page 4 of 7




admitted user of BitTorrent.” [Dkt. 66 p. 6]. What Malibu fails to tell the Court is that Doe last

used BitTorrent several years before the dates of alleged infringement and only for lawful

downloading of open-source software used in Doe’s work. [P-Resp_Renew_MSJ049 Tr. 46:2-10;

-_MSJ032 Tr. 29:2:23]. No reasonable jury could find this to show Doe used BitTorrent during

the alleged infringement period, especially because Malibu can offer no evidence to the contrary.

   B. The Court should reject Malibu’s speculation.

       Malibu posits that Doe’s open network somehow supports its infringement claim. [Dkt. 66

p. 2]. But it offers no explanation or evidence why. By contrast, Doe’s unrebutted expert testimony

explains why an open network undermines Malibu’s allegation that Doe is the suspect BitTorrent

user. [Dkt. 59-1 App. 5-9 ¶¶ 21-34].

       Likewise, Malibu proposes that the alleged films are all in the same “sub genre” of

pornography. [Dkt. 66 p. 6]. But it offers no evidence to show this relates to infringement. Nor

does it explain why it matters.

       And Malibu claims even more without pointing to supporting evidence. For instance,

Malibu offers no evidence for its claim that its “investigation revealed the Defendant’s IP Address

ceased all infringing activities of both Plaintiff’s works as well as thousands of third-party works

just after Defendant became aware of this suit.” [Dkt. 66 p. 1, emphasis in original]. Nor does it

point out any evidence supporting its speculation that a “computer expert” would be more likely

to use BitTorrent to share pornography. [Id. at 6]. And Malibu has no evidence for its claim that it

“undertakes a significant, comprehensive investigation into the subscriber to determine whether

he or possibly a family member or other third party is the actual infringer.” [Id. p. 3].

   In short, the Court should refuse all these unsupported claims.




                                                      4
          Case 5:19-cv-00834-DAE Document 68 Filed 01/19/21 Page 5 of 7




V. Malibu again overlooks that it has the burden of proof on all infringement issues.

       Malibu complains that Doe’s expert did not examine Doe’s devices or corroborate Doe’s

sworn testimony that he never used BitTorrent during the alleged infringement period. [Dkt. 66

pp. 4-5]. Yet those do not create a genuine fact issue because it is Malibu’s burden to show Doe

accessed its alleged films and shared them. E.g., Saint-Amour v. The Richmond Org., Inc., 388 F.

Supp. 3d 277, 288 n.11 (S.D.N.Y. 2019) (citing cases); Noval Williams Films LLC v. Branca, 2018

U.S. Dist. LEXIS 5609, at *8-9 (S.D.N.Y. Jan. 11, 2018); see also 3 Nimmer on Copyright § 12.01

(2018). Malibu opted not to inspect Doe’s devices during discovery. 2 And Malibu has nothing

refuting Doe’s sworn testimony that he never accessed Malibu’s films.

VI. Conclusion.

       Malibu’s response confirms what Doe’s motion shows—Malibu never had proof and still

has no proof that Doe accessed or copied any of Malibu’s films. So in the end, no reasonable jury

could find for Malibu on its copyright infringement claim or Doe’s corresponding non-

infringement declaratory judgment counterclaim.

       For the reasons stated here and in Doe’s motion, the Court should grant summary judgment

in Doe’s favor on both Malibu’s copyright infringement claim and Doe’s non-infringement

counterclaim, leaving only Doe’s counterclaims for abuse of process and harmful access by

computer for trial.




2
  On this issue, Malibu offers the same excuses about COVID and expert availability that it made
in its motion to extend discovery. [Compare Dkt. 66 pp. 5-6 with Dkt. 49]. As the Court rejected
those excuses in denying Malibu’s discovery motion, it should also reject those excuses here.


                                                   5
         Case 5:19-cv-00834-DAE Document 68 Filed 01/19/21 Page 6 of 7




Dated: January 19, 2021                   Respectfully,

                                          /s/ JT Morris
                                          JT Morris
                                          Texas State Bar No. 24094444
                                          jt@jtmorrislaw.com
                                          Ramzi Khazen
                                          Texas State Bar No. 24040855
                                          ramzi@jtmorrislaw.com
                                          JT Morris Law, PLLC
                                          1105 Nueces Street, Suite B
                                          Austin, Texas 78701
                                          Tel: 512-717-5275
                                          Fax: 512-582-2948

                                          Attorneys for Defendant John Doe




                                         6
         Case 5:19-cv-00834-DAE Document 68 Filed 01/19/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

       Under the Federal Rule of Civil Procedure and the Local Rules, a copy of the foregoing

was served on all counsel of record by E-File on January 19, 2021.



                                                   /s/ JT Morris

                                                   JT Morris




                                                   7
